Citation Nr: 0604018	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cataracts.  

2.  Entitlement to service connection for right eye myopia 
and left eye astigmatic presbyopia.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of multiple imbedded foreign 
bodies in the left eye conjunctiva and right eye cornea.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a cervical spine anterior fusion for 
the period prior to February 24, 1999.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a cervical spine anterior fusion for 
the period since February 24, 1999.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
arm with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of the appeal, the 
veteran's claims folder was transferred to the Reno, Nevada 
RO.  

In December 2000, the appellant testified during a hearing 
before one of the undersigned Veterans Law Judges.  The 
Veterans Law Judge took testimony on the issues of service 
connection for right eye myopia and left eye astigmatic 
presbyopia, cataracts, and the evaluation for service-
connected residuals of embedded foreign bodies in the eyes.  
A transcript of the proceeding is of record.  

In March 2001, the Board remanded the matters to the RO.  The 
purpose of the remand was to correct certain procedural due 
process concerns as well as to afford the veteran an 
opportunity to attend a VA examination.  

In March 2004, the RO issued a Supplemental Statement Of the 
Case in which it assigned a 20 percent evaluation for the 
veteran's service-connected cervical spine disability.  The 
disability evaluation was effective February 24, 1999.  As 
the veteran is presumed to seek the maximum rating for a 
disability, the claims for increase during the periods in 
question remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In December 2004, the Board remanded the matters in order to 
comply with the veteran's then-pending request for another 
hearing before a Veterans Law Judge.  In May 2005, he was 
afforded a hearing before another of the undersigned.  
Testimony was taken with respect to the issues listed on the 
title page above.  A transcript of the proceeding is of 
record.  In June 2005, the appellant submitted additional 
evidence to the Board, accompanied by a waiver of initial RO 
review of such evidence.  See generally, 38 C.F.R. § 20.1304 
(2005).  


FINDINGS OF FACT

1.  While the veteran sustained shell fragment wounds to the 
eyes during service, the competent, probative evidence of 
record does not show that cataracts, myopia or presbyopia 
were incurred as a result of the service injury or are 
otherwise related to his service-connected disabilities.  

2.  The veteran's residuals of multiple imbedded foreign 
bodies in the left eye conjunctiva and right eye cornea 
result in photophobia, glare and hazy vision.  The 
disabilities, do not, however, result in impaired central 
visual acuity.  

3.  Prior to February 24, 1998, there is no objective 
clinical evidence of record to support the veteran's claim 
for an increased rating for his service-connected residuals 
of a cervical spine anterior fusion.  

4.  Since February 24, 1998 the veteran's service-connected 
cervical spine disability has been manifested by moderate 
intervertebral disc syndrome, muscular spasm, and cervical 
flexion limited by 5 degrees.  

5.  Since January 10, 2003, the veteran's residuals of 
anterior cervical spine fusion result in radiculopathy 
affecting the C6-C7 nerve root.  

6.  The veteran is right-handed.  

7.  The veteran's service-connected residuals of a shell 
fragment wound to the left arm, include multiple small 
imbedded shrapnel fragments, well healed scars, and without 
loss of muscle strength or limitation of motion of the elbow.  


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in or aggravated by active 
service, nor are they proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  

2.  Right eye myopia and left eye astigmatic presbyopia were 
not incurred in or aggravated by active service, nor are they 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of multiple imbedded foreign bodies in 
the left eye conjunctiva and right eye cornea have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.84a, Diagnostic Codes 6009, 6018 
(2005).  

4.  Prior to February 24, 1998, the criteria for an 
evaluation in excess of 10 percent for residuals of a 
cervical spine anterior fusion have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. §4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§4.71a, Diagnostic Codes 5235-5243 (2005).  

5.  Since February 24, 1998, the criteria for a 20 percent 
evaluation, but not greater, for residuals of a cervical 
spine anterior fusion have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §4.71a, Diagnostic 
Code 5241 (2005).  

6.  Since December 10, 2003, the criteria for a separate 20 
percent evaluation for neuralgia of the upper extremities as 
secondary to residuals of a cervical spine anterior fusion 
have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5293, 8710 (2003); 38 
C.F.R. §4.71a, Diagnostic Codes 5241, 8710 (2005).  

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left arm 
(minor), Muscle Group V, have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Code 5305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an initial letter in December 
2002 and a subsequent letter dated in February 2005, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing evidence that a current disability 
was related to service.  In addition, he was advised to 
submit evidence showing that his service-connected 
disabilities had increased in severity.  He was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letters advised the veteran 
of the evidence it had received in connection with the 
claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's December 2002 letter, 
the veteran identified treatment through the VA medical 
center.  The RO has obtained the veteran's VA outpatient 
treatment records.  In addition, the veteran submitted 
private outpatient treatment records pertinent to his claims.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded opportunities to 
testify before Veterans Law Judges during hearings in 
December 2000 and May 2005.  

In response to the RO's February 2005 letter, the veteran 
stated that all evidence was already of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Service Connection Claims 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  The so-called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service. Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(service connection may be granted for diseases, but not 
defects, of congenital, developmental, or familial origin).  
Nevertheless, service connection may be warranted for 
developmental defects that are subject to superimposed injury 
or disease during service.  VAOPGCPREC 82-90.

"Myopia" is also known as nearsightedness and is a 
refractive error.  Norris v. West, 11 Vet. App. 219, 220 
(1998); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1171 (29th 
ed. 2000).

Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

The veteran served in a combat capacity in service and was 
the recipient of the Purple Heart award and Silver Star 
medal, among others.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable.  In these matters, the veteran 
contends that bilateral cataracts, right eye myopia, and left 
eye astigmatic presbyopia were the result of shell fragment 
wounds to his eyes during service.  He has reported that a 
rocket propelled grenade exploded in front of him during 
service in Vietnam in 1969.  He stated that he was blinded 
for 30 days.  He reported that he received treatment on a 
Navy hospital ship but they were unable to remove all of the 
retained foreign bodies.  The veteran's service discharge 
examination noted that he had retained foreign fragments in 
his eyes.  His distant vision upon separation was 30/20, 
corrected to 20/20 bilaterally.  

Indeed, the record reflects that service connection is in 
effect for multiple imbedded foreign bodies in the left eye 
conjunctiva and the right eye cornea.  Moreover, the record 
reflects current treatment for bilateral cataracts and right 
eye myopia and left eye astigmatic presbyopia.  

The question then is whether current disabilities manifested 
by cataracts, right eye myopia and left eye astigmatic 
presbyopia were incurred during service or are otherwise 
related to the veteran's service-connected bilateral eye 
disability.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the claims.  

Initially, with respect to the claim for right eye myopia, 
such is a refractive error and is considered a developmental 
defect.  Moreover, the competent evidence does not show that 
refractive error was subject to superimposed injury during 
service.  In this respect, the veteran service medical 
records did not show any significant deterioration in visual 
acuity following the shell fragment wound in 1969.  As such, 
service connection is not warranted for right eye myopia.  38 
C.F.R. §§ 3.303(c).  

Moreover, and with respect to the remaining claims, the 
objective medical evidence does not show that cataracts, 
right eye myopia or left eye astigmatic presbyopia are 
related to service or due to or aggravated by the veteran's 
service-connected disabilities.  During the VA contract 
examination in December 2002, the examiner noted that the 
veteran's bilateral cataracts were clinically negligible.  He 
further noted that the configuration of the cataracts did not 
suggest any traumatic origin.  Finally, he noted that the 
veteran's bilateral refractive errors, to include astigmatic 
presbyopia, were clinically physiologic and did not represent 
pathology.  This evidence constitutes the only probative 
evidence of record with respect to the etiology of the 
claimed conditions.  

The Board has reviewed the claims folder for other evidence 
linking the current eye disorders to service or to his 
service-connected disabilities.  While the veteran has 
submitted numerous VA and private outpatient treatment 
records, those records only show clinical treatment for eye 
disorders and do not contain evidence linking a current 
disability manifested by cataracts, myopia, or presbyopia to 
service or a service-connected disability.  

In addition, the Board has reviewed various treatise articles 
submitted by the veteran.  These articles indicate, 
generally, that certain eye disorders may be due to trauma.  
While the evidence is informative, it is too general, does 
not provide a causal relationship between the appellant's 
claimed conditions and service, and is less probative than 
the medical opinion provided by the VA contract examiner.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, the Board has considered the veteran's sincere 
belief that his current cataracts, right eye myopia and left 
eye astigmatic presbyopia were incurred during service or are 
secondary to his service-connected disabilities; however, he 
is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
thus, his opinion is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for cataracts, right eye myopia 
and left eye astigmatic presbyopia, to include as secondary 
to service-connected disabilities.  Accordingly, the benefits 
sought on appeal are denied.

III.  Evaluation of Left and Right Eye Disabilities

The veteran's service discharge examination report noted that 
he had retained foreign fragments in his eyes.  

Service connection for multiple imbedded foreign bodies in 
the left eye conjunctiva and right eye cornea was granted in 
a June 1998 RO decision.  An initial non-compensable 
evaluation was assigned.  The veteran disagreed with the 
initial rating assigned.  During the pendency of the appeal, 
the RO assigned a 10 percent evaluation for the bilateral eye 
condition.  The veteran contends, however, that an initial 
disability evaluation in excess of 10 percent is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The RO has rated the veteran's bilateral eye disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6099-6018, indicating an unlisted disability rated by 
analogy to chronic conjunctivitis.  Pursuant to Diagnostic 
Code 6018, a 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  A 10 percent 
evaluation is the highest evaluation under Diagnostic Code 
6018.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 6009, which governs ratings of unhealed injuries of the 
eyes.  This Diagnostic Code provides that this disability, in 
chronic form, is to be evaluated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional evaluation of 10 percent during continuance of 
active pathology.  The minimum evaluation to be assigned 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2005).  

Finally, it should be noted, that pursuant to Diagnostic Code 
6011, injury to the retina, characterized by localized scars, 
atrophy, irregularities, with duplicated, enlarged or 
diminished image only warrants a 10 percent evaluation, 
regardless of whether such condition effects one or both 
eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2005).  

In this matter, a VA eye clinic note in September 1997 noted 
that the veteran had residue from gun powder/shrapnel in the 
endothelium of the right cornea.  He had a scar from shrapnel 
in the left eye cornea and imbedded shrapnel in the left eye 
conjunctiva.  The report noted that he had increased 
photophobia due to the residual shrapnel injuries.  

During a VA contract examination in September 1999, the 
veteran reported that he had current eye pain, and distorted 
vision due to the in-service injury.  He also stated that he 
could see the scar when he looked out his left eye.  He had 
not require any medication for either eye since the injury.  
Upon physical examination, the corneas appeared normal.  
There was no gross evidence of distorted shape or scarring. 
Extraocular motility, visual fields to confrontation, lids 
and lachrymal systems as well as anterior segment were all 
normal.  Uncorrected visual acuity was 20/25 in each eye.  
Corrected vision was 20/20 in the right eye and 20/25 in the 
left eye.  Goldman visual fields were within normal limits.  
A slit lamp examination revealed a central corneal scar with 
imbedded foreign bodies scattered throughout the central 
visual axis.  The left cornea revealed a old central corneal 
scar.  

The examiner opined that the injury in service was capable of 
producing long-lasting photophobia, glare, and relatively 
hazy vision.  The examiner noted however, that the veteran's 
visual acuity was not grossly impaired.  

VA clinical records in October 2001 include a finding of 
elevated intraocular pressure.  Examination of intraocular 
pressure in November 2001, however was within normal limits.  
Private treatment records in late 2001 and early 2002 note a 
diagnosis of open angle glaucoma.  

The veteran underwent another VA examination in December 
2002.  At such time, he complained of poor vision, light 
sensitivity, and occasional eye pain.  His corrected visual 
acuity was 20/20 in the right eye, and 20/20-10S in the left 
eye.  The visual field was largely normal in each eye.  The 
corneal surfaces were unremarkable.  The eyelids were normal.  
The right cornea had multiple foreign bodies that were not in 
the visual axis.  The left cornea had a slight central scar.  
The left conjunctival surface showed intraconjunctival 
foreign bodies.  The left fundus had a chorioretinal scar.  
Both eyes had mild cataracts.  Both eyes showed mild 
refractive errors.   

The examiner noted that light sensitivity and blur could be 
due to the service-connected disabilities.  He noted, 
however, that central visual acuity was not markedly 
affected, and that the scar and intraconjunctival foreign 
bodies had no visual effect and should not give rise to 
symptoms.  The examiner noted that the veteran's complaints 
of pain may be due to ocular dryness.  Finally, he noted that 
while the veteran had glaucoma, it was not related to the 
traumatic injury during service.  

Private eye clinic records from February 2002 to September 
2003 primarily show treatment for glaucoma.  

VA outpatient treatment records in 2003 and 2004 show 
treatment for glaucoma and dry eyes.  He was prescribed 
Xalatan for ocular irritation.  Records note that he had 
visually insignificant corneal scars secondary to trauma 
during service.  His corrected bilateral visual acuity was 
20/20-.  

Upon review of all of the evidence of record, the Board finds 
that an initial disability evaluation in excess of 10 percent 
is not warranted.  In this respect, the evidence shows that 
the veteran sustained a traumatic injury during service that 
resulted in retained foreign bodies and scarring in the eyes.  
The traumatic injury is shown to result in photophobia, 
haziness and glare.  The imbedded foreign bodies and 
scarring, however, do not cause any significantly impaired 
visual acuity.  

As noted, the current disability is rated pursuant to 
Diagnostic Code 6018.  A 10 percent evaluation is the highest 
evaluation under such Diagnostic Code.  The Board has 
reviewed whether a higher rating is warranted under other 
potentially applicable Diagnostic Codes.  On the basis of his 
corrected visual acuity or field loss, a higher evaluation 
would not be warranted pursuant to Diagnostic Code 6009.  In 
addition, the disability is not shown to result in rest-
requirements or episodic incapacity.  His episodic eye pain 
has been attributed to dryness and is treated with Xalatan.  
It is not shown to be of such severity to warrant an 
evaluation greater than that currently assigned.  

In making this determination, the Board has considered the 
veteran's testimony offered during hearings in December 2000 
and May 2005.  Although the veteran indicates in his 
statements that he believes his disability warrants a higher 
rating, he has not provided medical evidence demonstrating 
his manifestations warrant a higher rating under the 
schedular criteria.  In this respect, while the veteran 
attributes glaucoma to the service-connected disability, the 
VA contract examiner in December 2002 specifically noted that 
glaucoma was unrelated to his service-connected disability.  

In sum, the competent evidence of record does not reveal that 
the veteran's bilateral eye disability manifests 
symptomatology comparable to an evaluation in excess of 10 
percent.  Nor does the evidence of record reveal that the 
service-connected disability has undergone a worsening of 
symptomatology since the effective date for the grant of 
service connection.  Hence, a "staged rating" is not 
warranted.  

In addition, the Board has considered whether an 
extraschedular rating would be appropriate.  However, the 
evidence does not show that the veteran's eye disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 

IV.  Evaluation of Cervical Spine Disability

A.  Background

The veteran's service medical records disclose that he fell 
off a truck and dislocated his cervical spine at C5-C6.  In 
December 1968, he underwent an anterior cervical fusion.  
Service connection for post-operative residuals of a cervical 
fusion was granted by way of a March 1971 rating decision.  
In September 1983, the RO assigned a 10 percent evaluation 
for the disability.  In June 1997, the veteran claimed that 
his service-connected cervical spine had increased in 
severity.  

The veteran submitted private and VA treatment records in 
support of his claim.  Neither however showed treatment for a 
current cervical spine disability.  In June 1998, the RO 
denied the claim for an increased rating.  

Records submitted during the course of the appeal include 
additional VA and private outpatient treatment records.  

A February 24, 1998 VA outpatient treatment records noted the 
veteran's complaints of intermittent neck pain.  The report 
noted that he had full range of motion but some spasm on both 
sides of the cervical spine.  

An October 2002 private clinical record noted the veteran's 
complaints of frequent left posterior head pain, beginning 
from the neck.  The assessment was cervicogenic headaches 
with prior spinal fusion.  

A private examination in April 2003 noted the veteran's 
complaints of pain in the lower cervical spine.  A physical 
examination revealed tenderness and muscle tightness.  The 
examiner noted that the veteran's headaches were also related 
to the cervical spine disorder.  The examiner opined that the 
condition would slowly deteriorate over time and that his 
pain would gradually increase.  

The veteran underwent a VA contract examination in December 
2003.  Therein, he complained of intermittent numbness and 
radiating pain to his bilateral upper extremities.  He also 
complained of shooting pains with active range of motion, 
particularly while driving a car.  Upon physical examination, 
there was radiation of pain upon movement.  There were muscle 
spasms bilaterally in the cervical paraspinous areas.  
Flexion of the cervical spine was to 40 degrees, extension 
was to 30 degrees, right lateral flexion was 30 degrees, left 
lateral flexion was to 30 degrees, right and left rotation 
were each to 45 degrees.  There was some intervertebral disc 
syndrome in the cervical area.  A peripheral nerve 
examination was normal.  Motor function in the upper 
extremities was normal.  

The diagnosis was cervical spine anterior fusion with 
residual osteoarthritis of the cervical spine.  

A January 2004 VA outpatient treatment record indicated that 
the veteran was ordered to undergo physical therapy twice a 
week for eight weeks.  Therapy was to include a trial with 
the TENS unit.  

A February 2004 EMG report noted active neuropathic changes 
in a distribution of the C6/7 myotome.  This was consistent 
with a radiculopathy affecting the C6/7 nerve roots.  

In March 2004, the veteran resigned from his position as 
Social Service Worker due to his health problems.  

VA clinical records in 2005 reflect that the veteran was 
prescribed cyclobenzaprine for his neck pain and muscle 
spasms, and diclofenac for his arthritis.  

During the hearing in May 2005, the veteran testified that 
the current cervical spine disability caused neck pain, 
stiffness, and numbness in the arms.  He stated that he had 
neck spasms approximately once a week.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to the veteran's claim for an increased 
rating, the entire history is reviewed when making disability 
evaluations.  See generally; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995); 38 C.F.R. 4.1.  However, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this matter, however, 
since the RO assigned a 20 percent evaluation for the 
cervical spine disability, effective since February 24, 1999, 
the Board will review whether an evaluation in excess of 10 
percent is warranted for the period prior to the February 24, 
1999, as well as whether an evaluation in excess of 20 
percent is warranted for the period since February 24, 1999.  

The veteran's cervical spine disability is currently rated 
pursuant to Diagnostic Codes 5243, pertaining to a disability 
manifested by intervertebral disc syndrome.  

During the pendency of this appeal, the rating criteria 
governing the evaluation of disabilities of the spine have 
undergone several changes.  And where, as here, the governing 
law or regulation changes after a claim has been filed, but 
before administrative or judicial review has been completed, 
the version most favorable to the claimant generally applies.  
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, the 
revised regulations cannot be applied prior to their 
effective date, unless they specifically contain such a 
provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also, 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  

The RO already has considered the severity of the veteran's 
cervical spine disability under both the former and revised 
criteria, so he is not prejudiced by the Board doing the same 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  

Under Diagnostic Code 5290, in effect prior to September 23, 
2002, limitation of motion of the cervical spine is assigned 
a 10 percent rating if slight, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 30 percent for severe limitation of motion. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 until September 26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

Under the criteria effective today, VA is to evaluate any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. 

Under the current criteria, intervertebral disc syndrome may 
be rated based on incapacitating episodes.  That criteria, 
as set for above is unchanged.  

In addition, under the revised criteria, forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In this matter, the veteran's cervical spine disability is 
manifested by intervertebral disc syndrome affecting spinal 
segments C6-7.  For the period prior to February 24, 1998, 
there are no clinical records documenting treatment for the 
condition.  In short, there is no objective evidence in 
support of the claim for a rating in excess of 10 percent.  
As such, and in the absence of any objective evidence in 
support of the claim, for the period prior to February 24, 
1998 an evaluation in excess of 10 percent is not warranted.  

The clinical record dated February 24, 1998 is the first 
objective evidence that documents the severity of the 
service-connected cervical spine disability.  This evidence 
reveals that the condition was manifested by neck pain and 
spasms.  Based upon these findings, and affording the veteran 
the benefit of the doubt, the Board finds that the criteria 
for a 20 percent evaluation under former Diagnostic Code 5293 
are met.  During this period, the evidence does not show that 
the veteran had severe intervertebral disc syndrome.  As such 
a 40 percent, or greater, evaluation under former Diagnostic 
Code 5293 is not warranted.  

There is an absence of clinical evidence for the period from 
mid-1998 until mid-2002.  Hence, there is no basis to assign 
an increased rating during this period.  

Since December 2003, the veteran's cervical intervertebral 
disc syndrome has been manifested by muscle spasm, pain upon 
movement, intermittent numbness and radiating pain affecting 
the upper extremities.  

As regards the criteria effective September 23, 2002, there 
is no objective evidence that the disability results in 
incapacitating episodes requiring bed rest prescribed by a 
physician.   As such, evaluation of the disability on the 
basis of incapacitating episodes would not result in an 
increased disability rating.  

In addition, flexion of the cervical spine was only limited 
by five degrees.  As such, evaluation on the basis of chronic 
orthopedic manifestations, an evaluation in excess of 20 
percent is not warranted.  

The Board notes, however, that the criteria effective 
September 23, 2002 and the criteria effective September 26, 
2003 both provide that neurologic abnormalities are 
separately evaluated.  In this case, since December 2003, 
there is objective clinical evidence, later confirmed by EMG 
studies, that the veteran has cervical radiculopathy.  The 
neurologic condition affects the upper radicular group.  
Based upon the foregoing, the Board finds that a separate 20 
percent evaluation pursuant to Diagnostic Code 8710 is 
warranted.  

The Board has also carefully considered the evidence relating 
to the service-connected neck disability in conjunction with 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to 
include any functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet. App. 202, 205-7 (1995).  However, the disability is not 
objectively shown to result in functional loss characterized 
by weakness, fatigue or lack of endurance.  While the Board 
does not doubt that the veteran has some level pain 
associated with the disability, nevertheless, even when 
considering the effects of pain, the criteria for higher 
evaluations are not approximated.  

Finally, the Board has further contemplated extraschedular 
evaluation here, but finds that there has been no showing 
that the veteran's service-connected disabilities have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  



V.  Evaluation of Left Arm Disability

A.  Background

In a September 1983 rating decision, the RO granted service 
connection for shell fragment wounds to the veteran's left 
upper arm, chest, neck, and right hand.  A 10 percent initial 
disability evaluation was assigned.  

In a June 1997 correspondence, the veteran claimed, in 
pertinent part, that he experienced debilitating conditions 
with his left arm.  A September 1997 x-ray report noted 
scattered shrapnel fragments throughout the soft tissues.  
The underlying bone was normal.  A VA clinic note indicated 
that he had occasional pain in the upper arm.  A physician 
noted that removal of the shrapnel would be difficult, as it 
would require deep dissection of the muscle.  

A private treatment record in April 2003 noted the veteran's 
complaints of a painful lump in his left arm.  The examiner 
noted that there was a tender nodule at the site of a scar 
from a previous shrapnel entry.  

The veteran was afforded a VA examination in December 2003.  
Upon physical examination, there were two 1 centimeter by 2-
centimeter well-healed scars on the left anterior biceps 
area.  There was some underlying tissue loss on the lateral 
aspect of the left side with some palpable tenderness, 
suggestive of an embedded foreign body.  Muscle strength was 
normal.  There was, however, approximately 2 centimeters of 
loss of muscle substance and deep fascia in the left biceps.  
There was no muscle herniation, and no evidence of bone or 
nerve damage.  The group affected was group V, pertaining to 
the left elbow flexors.  

Examination and range of motion of the bilateral elbows was 
within normal limits.  There was some limitation of motion 
and pain upon motion of the left shoulder.  The examiner 
attributed such, however, to the veteran's service-connected 
cervical spine condition.  Neurological and sensory 
examinations of the left upper extremity were normal.  

An x-ray of the left humerus revealed uncountable soft tissue 
metallic foreign bodies in the upper to the distal arm.  The 
humerus was normal.  Examination of the left elbow revealed 
an olecranon spur.  

B.  Analysis

The RO has rated the veteran's left arm shell fragment wound 
disability as 10 percent disabling, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 and 38 C.F.R. § 4.73, 
Diagnostic Code 5304.  Diagnostic Code 7804 contemplates a 
superficial and painful scar.  Diagnostic Code 5304 
contemplates a muscle injury to Muscle Group IV.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Initially, the Board notes that the veteran's left arm 
disability is characterized by occasionally painful nodules 
due to retained shrapnel.  While there were two scars noted 
upon examination, they were noted to be healed and nontender.  
The disability is not objectively shown to result in a tender 
and painful scar.  Accordingly, the Board finds that 
evaluation of the disability pursuant to Diagnostic Code 7804 
is not warranted.  

In addition, Diagnostic Code 5304 pertains to Muscle Group 
IV.  During the VA examination in December 2003, the examiner 
noted that the muscle injury was to Muscle Group V.  

As such, the Board finds that the disability is most 
appropriately evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305, pertaining to disability of Muscle 
Group V.  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1)  Slight disability of muscles--(i)  Type of injury.  
Simple wound of muscle without debridement or infection.   
(ii)  History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective  findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

(3)  Moderately severe disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.   
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i)  Type of injury.   
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D)   Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

38 C.F.R. § 4.56.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  It has been held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

The RO has assigned a 10 percent rating for the shell 
fragment wound of the left arm.  Diagnostic Code 5305 
provides evaluations for disability of Muscle Group V.  The 
functions of these muscles are as follows:  Elbow supination 
(1) (long head of the biceps is stabilizer of shoulder 
joint); flexion of the elbow (1,2,3).  Flexor muscles of the 
elbow:  (1) Biceps; (2) brachialis; (3) brachioradialis.  
Muscle disability under this provision is evaluated as 
follows: slight (0 percent), dominant and nondominant; 
moderate (10 percent), dominant and nondominant; moderately 
severe (30 percent), dominant, (20 percent), nondominant; and 
severe (40 percent), dominant, (30 percent), nondominant.  
See 38 C.F.R. 4.73, Diagnostic Code 5305.  

In this matter, the examiner in December 2003 noted that the 
veteran's is right-handed.  Thus, the shell fragment wound 
affects his non-dominant arm.  

The type of injury and the history and complaint are both 
consistent with a moderate muscle injury.  The veteran 
testified that he was hospitalized for several days for 
treatment for residuals of the rocket propelled grenade 
explosion.  There are no contemporaneous service medical 
records that document treatment for the condition.  
Nevertheless, it is apparent that the disability is 
characterized by multiple imbedded shell fragments.  The 
shell fragments did not impact the bone, or cause any 
intramuscular sloughing.  There is no evidence of a through 
and through wound.  Objectively, the in-service injury 
resulted in two small well-healed scars.  In addition, there 
was also objective evidence of a small loss of muscle 
substance and deep fascia in the left biceps.  These 
objective findings are also consistent with a moderate muscle 
injury.  

Based upon the foregoing, the veteran's left arm disability 
is most consistent with the criteria for a 10 percent 
evaluation pursuant to Diagnostic Code 5305.  The probative 
evidence of records does not, however, show that the 
disability most closely approximates the criteria for a 20 
percent evaluation under 5305.  In this respect, there is no 
evidence that the veteran sustained a through and through or 
deep penetrating wound by small high velocity missile or 
large low velocity missile.  In addition, the objective 
findings do not show loss of strength, tracking of a missile 
through one or more muscle groups, or loss of endurance.  
Moreover, the objective records do not show impairment of the 
supination or flexion of the elbow, and subjectively, the 
veteran only complains of occasional pain due to imbedded 
shrapnel.  Pain is not shown to result in any limitation of 
motion in the elbow joint.  Based on the foregoing, the Board 
finds that the criteria for an evaluation in excess of 10 
percent have not been met.  

Accordingly, the benefit sought on appeal is denied.  





ORDER

Service connection for cataracts, right eye myopia and left 
eye astigmatic presbyopia is denied.  

An initial evaluation in excess of 10 percent for residuals 
of multiple imbedded foreign bodies in the left eye 
conjunctiva and right eye cornea is denied.  

For the period prior to February 24, 1998, an evaluation in 
excess of 10 percent for residuals of a cervical spine 
anterior fusion is denied.  

For the period beginning February 24, 1998, a 20 percent 
evaluation for residuals of a cervical spine anterior fusion 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

For the period beginning December 10, 2003, a separate 20 
percent evaluation for neuralgia, as secondary to residuals 
of a cervical spine anterior fusion, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left arm with retained foreign 
bodies is denied.  



			
                 Mark D. Hindin                                        
Lawrence M. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


